Title: To James Madison from Benjamin W. Crowninshield, 19 April 1816
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department, April 19th. 1816.
                    
                    I have the honour to enclose, herewith, Nominations for the promotions and appointments required by the Naval Service of the United States. I have the honour to be, &c.
                    
                        B. W. Crowninshield.
                    
                